DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/22 (hereinafter “07/06/22 Amendment") has been entered (by the filing of the RCE on 08/06/22), and fully considered. 

Response to Amendment
3.	In the 07/06/22 Amendment, claims 1 & 25 were amended.  No claims were cancelled (claims 8-20 were previously cancelled) or newly added.  Accordingly, claims 1-7 & 21-29 remain pending in the application.         
4.	The 07/06/22 Amendment has overcome the rejections under § 103 previously set forth in the Final Office Action mailed 05/10/22 (“05/10/22 Action”).    
5.	New grounds of rejection under § 103 are set forth herein, necessitated by Applicant’s Amendment.




Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-7 & 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0128949 to Hollett et al. (“Hollett”) in view of U.S. Patent Application Publication No. 2016/0183877 to Williams et al. (“Williams”), and further in view of U.S. Patent Application Publication No. 2007/0083194 to Kunis et al. (“Kunis”).
9.	Regarding claim 1, Hollett teaches a valve preparation device [NOTE:  the recitation of “valve preparation” is not limiting, as it provides no antecedent basis for any terms appearing in the body of the claim, recites no essential structure, and, as such, is not necessary to give life, meaning, and vitality to the claim; still further, the claim body describes a structurally complete invention such that deletion of the preamble phrase “valve preparation” does not affect the structure of the claimed invention] comprising: 
a severing apparatus [energy delivery element (108) - ¶[0041]; FIGS. 2-3] including a wire [wire or tether (124) - ¶[0045]; FIG. 3] and a first arm [arm (700) - ¶[0054]; FIG. 7B] that is biased to bow outwardly with respect to the wire [NOTE: while arm (700) has a portion (active area (702)) that bows inwardly toward a longitudinal axis of the device (see ¶[0054]; FIG. 7A), the arm (700) as a whole is configured to (expand) bow outwardly with respect to the wire in order to contact tissue (as clearly shown by the position of arm (700’) in FIG. 7B); see also the general description of the outward-bowing arm in ¶[0045]]; 

    PNG
    media_image1.png
    142
    691
    media_image1.png
    Greyscale

Annotated FIG. 7A of Hollett
the first arm [(700)] including a distal section [as broadly as claimed, see the “distal section” labelled in annotated FIG. 7A of Hollett provided above, i.e., the distal-most end (or apex) of the inwardly-bowing portion of arm (700)], a proximal section [as broadly as claimed, see the “proximal section” labelled in annotated FIG. 7A of Hollett provided above, i.e., the proximal-most end (or apex) of the inwardly-bowing portion of arm (700)] and a first electrode [concave “active area” (702) - ¶[0054]; FIG. 7A; note also the description in, e.g., ¶[0048] which describes the “active region” or “electrode” of the arm as being an exposed section of the arm that is otherwise covered by an insulator] at an electrode section [labelled in annotated FIG. 7A above] of the first arm [(700)], which is positioned between the distal section and the proximal section [clearly shown in annotated FIG. 7A of Hollett above]; 
a… tip [distal tip (122) - ¶[0045]; FIG. 3] connected to a distal end of the wire [wire or tether (124)] [see FIG. 3]; and 
a sheath [flexible sheath (102) - ¶[0041]; FIG. 3]… [providing] a delivery position [or collapsed configuration - ¶[0054]; FIG. 7A] in which the sheath [(102)] covers the severing apparatus [(108)] [i.e., when energy delivery element (108) is within sheath (102) - see ¶’s [0041], [0044], [0054]; FIG. 7A] and a first deployed position in which… the severing apparatus [is uncovered] [NOTE: as broadly as currently claimed, the “first deployed position” is the position in which the energy delivery device (including the wire/tether and arm(s)) has emerged from sheath (102), such that it is uncovered, but before a force has been applied to wire/tether (124) to cause the arm (700) to expand outward - see, e.g.,  ¶’s [0045] & [0054]; the “first deployed position” is shown in FIG. 7A]; 
wherein, in the first deployed position [shown in FIG. 7A], the distal section and the proximal section extend a distance further from the wire (the wire is not depicted in FIG. 7A, but see FIG. 10 for context) as compared to a distance the first electrode [active area (702)] extends from the wire [this is shown in FIG. 7A, as active area (702) clearly bows inward (i.e., closer to the longitudinal axis of the device and the wire/tether)].
	A.	SLIDABLE SHEATH 
While, as noted above, Hollett teaches a sheath (102) that provides a “delivery position,” the sheath (102) in Hollett is not slidably movable, as the arms in Hollett are attached to an elongated shaft (104) that instead slides within sheath (102) [see, e.g., FIG. 3].  
As such, Hollett fails to teach the following emphasized limitations:  
a sheath slidably movable from a delivery position in which the sheath covers the severing apparatus and a first deployed position in which the sheath is proximally retracted to uncover the severing apparatus.
	However, the use of a slidable sheath to uncover/expose a distal energy delivery element was well known in the art before the effective filing date of the claimed invention.
	As one example, Williams, in a similar field of endeavor, teaches a catheter with a basket-shaped electrode assembly [Abstract] comprising, inter alia, a wire [elongated expander (17) - ¶’s [0046], [0051] (“In an embodiment, the expander 17 is a wire or tensile member…”); FIGS. 1 & 4A] and a first arm [a first/single spine (27) of the plurality of spines (27) - ¶[0046]; FIGS. 1, 4A] that is biased to bow outwardly [see, e.g., ¶[0081] (“the spines flex outwardly”)] with respect to the wire [(17)]; the first arm [a first/single spine (27)] further including a first electrode [see ¶[0066] (“Each spine 27 or cabling 210 carries a plurality of ring electrodes 240, which may be configured as monopolar or bipolar, as known in the art”); FIG. 4A]; and a tip connected to a distal end of the wire [(17)] [see ¶’s [0068], [0069]; FIG. 7A]. 
Williams further teaches a sheath [guiding sheath - ¶[0081]] slidably movable from a delivery position [collapsed position - ¶[0081]] in which the sheath covers the severing apparatus [the wire (17) and first arm (27)] and a deployed position [exposed position - ¶[0081]] in which the sheath is proximally retracted to uncover the severing apparatus [see ¶[0081] (“The guiding sheath covers the spines of the assembly in a collapsed position so that the entire catheter can be passed through the patient's vasculature to the desired location. Once the assembly of the catheter reaches the desired location, e.g., the left atrium, the guiding sheath is withdrawn to expose the assembly”)].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hollett such that the sheath (102) is slidably movable, including being proximally retractable so as to uncover the severing apparatus, since such a modification amounts merely to the substitution of one known distal energy delivery element deployment configuration for another, yielding only predictable results (deployment of a distal energy delivery element) to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  
B.	CONICALLY SHAPED TIP
While, as noted above, Hollett teaches a tip (122) connected to a distal end of the wire (124), Hollett does not explicitly teach that the tip is “conically-shaped.” 
Further, while Williams teaches that distal tip (22) has “a generally cylindrical shape (with a two-dimensional curvature in the X/Y direction and a linear length in the Z direction), and a domed distal end (with a three-dimensional curvature in the X/Y/Z direction)” [see ¶[0068]], Williams likewise fails to explicitly teach that that the tip is “conically-shaped.” 
As such, the combination of Hollett and Williams, as set forth above, does not explicitly teach:
a conically shaped tip. 
	However, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide the tip in any number of shapes including, e.g., a conically shaped tip, since Applicant has not disclosed that the particular tip shape solves any stated problem, or is for any particular purpose [see Applicant’s published Specification (U.S. 2019/0298517) at, e.g., ¶[0049] (“In the illustrated embodiment, the distal tip 264 is generally conical. Other envisioned shapes include a blunt, rounded or hourglass shaped tip, for example”)].
	Nonetheless, in an effort to foster compact prosecution, Kunis, in a similar field, of endeavor, teaches an ablation catheter (50) including a carrier assembly (85), which includes multiple ablation elements (92) mounted to distal carrier arms (88) [see ¶[0070]; FIG. 1].  The ablation elements (92) and other components of carrier assembly (85) are configured to flex [see ¶[0071]].  Ablation catheter (50) includes a distal tip (94), which is clearly depicted as being “conically shaped” [see, e.g., FIG. 1]. 
Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Hollett and Williams such that the tip is a conically shaped tip, since such a modification amounts merely to the substitution of one known tip shape for another, yielding only predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  Still further, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
10.	Regarding claim 2, the combination of Hollett, Williams, & Kunis teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Hollett further teaches wherein the severing apparatus further includes a second arm having a second electrode [e.g., ¶’s [0045], [0048], [0049], [0059]; FIGS. 3, 5, 10] 
11.	Regarding claim 3, the combination of Hollett, Williams, & Kunis teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Williams further teaches wherein the tip includes a piercing electrode [Williams teaches a “distal tip electrode (22)” - (see, e.g., ¶[0065]), and Hollett & Williams (as modified by Kunis in the rejection of claim 1 above) teaches that the tip is conically shaped; as broadly as currently claimed, applying enough force/pressure to the conically shaped distal tip electrode would result in the piercing/puncturing of tissue; alternatively, it is noted that ablative energy is capable of penetrating tissue].  
12.	Regarding claim 4, the combination of Hollett, Williams, & Kunis teaches all of the limitations of claim 3 for the reasons set forth in detail (above) in the Office Action.  
	Hollett further teaches wherein the first arm is one of a plurality of arms [e.g., ¶’s [0045], [0048], [0049], [0059]; FIGS. 3, 5, 10] and the piercing electrode (the distal tip electrode as modified above in the rejection of claim 3) interconnects the plurality of arms [Hollett, ¶[0045]; FIG. 3].
13.	Regarding claim 5, the combination of Hollett, Williams, & Kunis teaches all of the limitations of claim 4 for the reasons set forth in detail (above) in the Office Action.  
Hollett further teaches wherein the first arm is made of ribbon wire [¶[0058]].  
14.	Regarding claim 6, the combination of Hollett, Williams, & Kunis teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Hollett further teaches wherein the wire [(124)] is coaxially positioned with respect to the sheath [clearly shown in FIG. 3].  
15.	Regarding claim 7, the combination of Hollett, Williams, & Kunis teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Hollett further teaches a handle assembly [handle (106) - ¶’s [0041], [0044]; FIG. 2], wherein the wire [(124)] extends proximally from the tip [(122)] [¶[0045]; FIG. 3] to the handle assembly [(106)] [FIG. 3].  
16.	Regarding claim 21, the combination of Hollett, Williams, & Kunis teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Hollett further teaches wherein the tip is connected to the distal end of the wire with a cap [as broadly as claimed, see ¶[0045]; FIG. 3].  Note also Williams at ¶’s [0068]-[0069]; FIG. 7A].   
 17.	Regarding claim 22, the combination of Hollett, Williams, & Kunis teaches all of the limitations of claim 21 for the reasons set forth in detail (above) in the Office Action.  
Williams further teaches wherein the tip is an electrode [distal tip electrode (22) - see, e.g., ¶[0065]].  
18.	Regarding claim 23, the combination of Hollett, Williams, & Kunis teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Hollett further teaches wherein a distal end of the first arm is connected to the distal end of the wire [via tip (122) - ¶[0045]; FIG. 3].  Note also Williams at [¶’s [0068]-[0069]; FIG. 7A].   
19.	Regarding claim 24, the combination of Hollett, Williams, & Kunis teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Hollett further teaches wherein the first arm has a flat surface [Hollett teaches that the arms may have various cross-sectional shapes - including polygonal (see ¶[0049]); the sides of a polygon are flat].  Note also Williams at ¶[0051].
20.	Regarding claim 25, the combination of Hollett, Williams, & Kunis teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Hollett further teaches:
wherein the first arm is made of a shape memory material [¶[0052]]; 
further wherein the first arm [(700)] has a second deployed position in which the distal section and the proximal section extend a distance closer to the wire [(124)] as compared to a distance the first electrode extends from the wire [the second deployed position is clearly shown by expanded electrode arm 700’ in FIG. 7B; see also ¶[0054]].  

    PNG
    media_image2.png
    177
    740
    media_image2.png
    Greyscale

21.	Regarding claim 26, the combination of Hollett, Williams, & Kunis teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Williams further teaches wherein the conically shaped tip includes an electrode that is configured to pierce a heart valve leaflet [Williams teaches a “distal tip electrode (22)” - (see, e.g., ¶[0065]), and Hollett & Williams (as modified by Kunis in the rejection of claim 1 above) teaches that the tip is conically shaped; as broadly as currently claimed, the conically shaped distal tip electrode would be capable of piercing a heart valve leaflet upon application of enough force/pressure;  alternatively, it is noted that ablative energy is capable of penetrating a heart valve leaflet].  
22.	Regarding claim 27, the combination of Hollett, Williams, & Kunis teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Hollett (as modified) further teaches wherein proximal movement of the tip [(122)] bows the first arm outwardly from the wire [(124)] when the sheath is in the deployed position [see ¶[0045]].  Note also Williams at ¶[0081].
23.	Regarding claim 28, the combination of Hollett, Williams, & Kunis teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Hollett further teaches wherein the first electrode is configured to severe tissue when activated [Hollett teaches the ability to provide ablative energy (e.g., ¶[0039]); it is the Examiner’s position that Williams’ ability to ablate makes it a “severing apparatus” as broadly as claimed (the claim does not recite the energy type or parameters supplied to the first electrode to accomplish the “severing”)].  Note also that the device of Williams is utilized for ablation in the heart (see ¶’s [0001], [0074] regarding “source of ablation energy,” & [0081]; it is the Examiner’s position that Williams’ ability to ablate tissue likewise makes it a “severing apparatus” as broadly as currently claimed].
24.	Regarding claim 29, the combination of Hollett, Williams, & Kunis teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Hollett further teaches a handle assembly [(106)] including an actuator [slide mechanism (114) - ¶’s [0044]-[0045]] coupled to a proximal end of the wire [(124)], wherein the actuator controls the proximal and distal movement of the wire relative to the sheath and handle assembly [¶’s [0044]-[0045]].  Note also that Williams likewise teaches a handle assembly [control handle (16) - ¶’s [0046], [0075]; FIG. 1] including an actuator [proximal end (17P)] coupled to a proximal end of the wire [(17)], wherein the actuator [(17P)] controls the proximal and distal movement of the wire relative to the sheath and handle assembly [see ¶[0075] (“A user manipulates the proximal end 17P by advancing or withdrawing the expander 17 longitudinally relative to the control handle 16 and the catheter so that it can move the distal ends of the spines 27 proximally or distally relative to the catheter to radially expand and contract, respectively, the assembly 18”)].

Response to Arguments
25.	Applicant’s arguments concerning the prior rejection of independent claim 1 under § 103 has been fully considered and is persuasive (in view of the current Amendment).  Therefore, this rejection has been withdrawn.  However, upon further consideration, new grounds of rejection under § 103 are set forth in detail above, necessitated by Applicant’s Amendment.

Citation of Pertinent Prior Art
26.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2007/0239154 to Shaolian et al. (“Shaolian”) teaches an activation device for applying energy to an implanted annuloplasty ring [Abstract] [see, e.g., the configuration of the splines in FIGS. 1, 20].

Conclusion
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794
 /Ronald Hupczey, Jr./ Primary Examiner, Art Unit 3794